                                                   " .. 1 !; '
                                                                                     .,
                                       Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 1 of 19


':,: ,: : :,.~tt,Jilt ,remoo~~'.!:.:,~.:!,~~1,,~;~_,!,!~~-;:!,.~~"""'"' low.
provided by local rules of court This form, approved by the Judicial Conference of the l;mted States m September 1974, 1s required for the use of the Clerk of Court for the
purpose of ,mtiatmg the CIVIi d?cket sheet 1S£E !NSTRl'C'TIONS ON NfXI PA(JF Of THIS FORMJ
                                                                                                                                                                                                                                         S,        me~&


I. (a) PLAl!'ITIFJ<'S                               \                                                                                             DEFENDANTS                                                  1Q
 KATHY RIHL                                                                                                                                     LTD FINANCIAL SERVICES L1M1-rtcff>ARTNERSHIP

     (b) County of Residence of F lfSt Listed Pl                                                                                                  County of Residence of F,rst Listed Defendant
                                            (FX(EPT IN l, S Pl                                                                                                                          (INT.::, PLAIVT!l l CASFS ONL YJ
                                                                                                                                                  NOTE           IN LAND CONDFMNA TIO¾ CA',E.S. liSE THE LOCATION OF
                                                                                                                                                                 rm rRAr.  OFlAND INVOLVED


   (c) Attorneis (Firm Name Address, and Telephone Number/                                                                                         Attorneys (Jj Known/
 Fred Davis. Esqwre Davis            sumer Law Firm                                                                                             Monica M Littman, Esquire. Fineman, Krekstein & Hams, 1801
 2300 Computer Road. S e G39. Willow Grove, PA 19090                                                                                            Market Street, Suite 100, Ph1ladelph1a, PA 19103, 215-893-9300.
 855-432-84 75. fdav1s@ acred1tla yer com                                                                                                       mllttman@finemanlawfirm com

II. BASIS OF JURIS                                                                                                             Ill. CITIZE!'ISHIP OF PRINCIPAL PARTIESrP/acean                                                       X mOneBoxforPlamufj
                                                                                                                                             /For D1vers1ty Cases Only)                                                      and One Box for Defendant/
cl I      L: 5 Government                                                                                                                                                        PTF      DEF                                                  PTF        DEF
              Plamt1ff                                           IU S <1overnment Not a Party)                                       Citizen of I1ns State                       cl I      '7       I   Incorporated or Pnnc1pal Place           :'.J 4   :'.J 4
                                                                                                                                                                                                          of Busmess In This State

cl 2      l' S Government                           c'J   4    :::>,versil),                                                         C1t1zen of Another State                    cl 2      cl       2   lncorporated and Prmupal Place           ::J 5    cl 5
              Defendant                                            flnd1ca1e C,11zensh1p of Par/Jes m Item Ill)                                                                                            of Business ln Another State

                                                                                                                                     Citizen or Subject of a                     cl 3      :'.J     3   foreign 1'.alIOn                         :'.J 6   :::J 6
                                                                                                                                       Fore, n Coun
IV. !'IATLRE OF SLIT /Place an                                    X mOneB,,xOnly)                                                                                                           Chck here for Nature of Suit Code Descn tions
               CONTRACT                                                     TORTS                                                        FORFEITURE/PENALTY
'1 1 IO Insurance                                      PERSONAL INJLRY                          PERSONAL INJURY                      ::J 625 Drng Related Seizure                   cl 42 2 Appeal 28 lJSC 158
'1 120 Manne                                      ::J 310 Airplane                          :'.J 365 Personal lnJuty -                       of Proper!), 21 lJSC 881               cl 423 Withdrawal
:::J l 30 M,::er Act                              :'.J 315 Airplane Product                          Product l iabil,ty              ::J 690 Other                                          28L:SC 157
'1 140 Negollable Instrument                    I ,1ab1l11),                                cl 367 Health Care,
cl 150 Recoveiy of Overpayment cl 320 Assault, l ,1bel &                                           Pharmaceutical
          & E.nforcement of Judgment            Slander                                            Personal Injury                                                                  ,'.1 820 Copynghts
cl I 51 Medicare Act                 cl 330 federal F mployers                                     Prodm,t Liabihl),                                                                cl 8 30 Patent
cl I 52 Recovery of Defau:ted                   Liab1lil),                                  '1 368 Asbestos Personal                                                                '.1 835 Patent• Abbreviated
          Student Loans              cl 340 Manne                                                   ln;ury Product
          (Lxcludes Veterans)        :'.J 34 5 Manne Product                                        Liab1hl),
'1 I 53 Recovery of Overpayment                 babihty                                       PERSONAL PROPI.RTY t:::::::JL[:;A~B~QER::::::::t~Jiifti2~E~~tiiEii~1~::j
          of Veteran s Benefits      cl 350 Motor Vehicle                                   cl 370 Other Fraud                        :'.'l 710 Fair Labor Standards
cl 160 Stockholders Suits            cl 355 Motor Vehicle                                   cl 371 Truth 1n Lendmg                              Act                                                                          cl 850 Secunhes/Commoditiesi
cl I 90 Other Contract                         Product Liab1hty                             cl 380 Other Personal                    cl 720 o,aborlManagement                                                                        Rxchange
cl 195 Contract Product l,abi 11), cl 360 Other Personal                                           Proper!), Damage                            Relations                                                                     cl 890 Other Statutory Ac,tions
:'.J I 96 f rancluse                           lnJuty                                       cl 385 Proper!), Damage                  :'.'l 740 Railway Labor Act                                                             cl 891 Agncultural Acts
                                     ""J 362 Personal InJury •                                     Product I ,1ab1hl),               ::J 751 Famdy and Medical                                                               1 89 l f.nVIronmental Matters
                                                              Medical Mal rachce                                                               leave Act                            1------------1(1 895 Freedom of Information
'-----'-R"'E""A""l"",P'-R=O.a.P.=E..R_TY--'----,f----'C""JV'-'-'I"'L"'R""l"'G""HT=S.,__-+-'P'"'R"'l"'S""O"'-N'-'E""R"--'-P=ET=IT::.:l"'O""N-'S'-l cl 790 Other Labo, L,ugallon        FEDERAL TAX SUITS                              Act
  cl 210 Land Condenmallon                               :'.J 440 Othe,r Civil Rights                      Habeas (' orpus                        ::J 791 Finployee Rellrement      1 870 Taxes ( L S Plamtiff               cl 896 Arb1tra1IOn
 cl 220 foredosure                                       cl 441 \ otlng                               :'.J 46 3 Aben Oetainee                             :ncome Secunl), Act                     or Defendant)              cl 899 Admunstrallve ProcedJre
 :'.J 230 Rent Lease & t1ectment                         cl 442 Fmployment                            :'.J 510 Motions to Vacate                                                    ::J 8 7 I IRS       Tom{ Party                  Act 'Review or Appeal of
 cl 240 I orts to : ,and                                 cl 44 3 Housing,                                       Sentence                                                                          26 USC 7609                       Agency Decision
 cl 24 5 , ort Product l ,ab1hl),                                    Accommodations                   '1 5 30 General                                                                                                        cl 950 Conslltullonahl), of
 n 290 All Other Real Proper!),                          :'.J 445 Amer w,'Disab,l·lles • :'.J 5 35 Death Penal!),                                          lMMIGRATlON                                                              State Statutes
                                                              Employment                        Other·                                '.1 462 ¾aturahzallon Appbcat,on
                                                  cl 4 6 Amer w·'D1sabiU1es • cl                540 Mandamus & Other                  '.1 465 Other lnurugrahon
                                                         Other                cl                550 C1v1l Rights                                Actions
                                                                              :'.J              555 Pnson Cond,uon
                                                                              cl                560 Cn1l Detamee •
                                                                                                    Condit10ns of
                                                                                                    Confinement


          Ongma:                                                              '."J 3      Remanded from                      '."J 4 Reinstated or              '.1 5 Transferred from                   n   6 Multidistnct             ::J 8 Multidistnct
          Proceedm                                                                        Appellate Court                             Reopened                       Another D1stnct                           L1tigat10n.                    L 1tigat10n -
                                                                                                                                                                        (spec1fyJ                              Transfer                       Direct File
                                                          Cite the C S Civil Statute under which you are fihng (Do not cite jurisdictional statutes unless diversity)
                                                           FDCPA- 15 USC 1692 et se
VI. CA LSE OF ACTION                                      t:B:-,~1e-::f~de_s_cr-ip-t--1o_n__o-::fc~a--u~se~-----'""'-''-'-'a.,;;,,.;a------------------------------~+---
                                                           Plaint,ff sued defendant alle ,n violations of the Fair Debt Collection Practices Act
VII. REQUESTED l!'I   n CHECK U THIS IS A CLASS ACTIQ",                                                                                   DEMAND$
     CO!VIPLAINT:       ll'<'DER RULE 2 3, FR Cv P
VIII. RELATED CASE(S)
                                                              (~ee mstru, non,})
            IFA!'IIY                                                                       n;DGE                                                                                         DOCKET NlJMBER




    RECEIPT#                                 A.'v!OliNT                                               APPLYING IFP                                                  Jt:DGI,                                    MAG Jt.:DGF
                                   ~\~
                          Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 2 of 19

                                                                      U!'IITED STATES DISTRICT COURT
                                                           FOR THE EASTERN DISTRICT OF PRNNSYLVANIA                                          19              545'7
                                                                                DESIGNATION FORM
                         (to be used by counsel or pro se plamtiff ro tndtcate the category of the case for the purpose of assrgmnent to the appropriate calendar)
                                        3083 Dorchester Street, Furlong, PA 18925
 Address of Plaintiff:

 Address of Defendant:
                                         3200 Wtlcrest, Smte 600, Houston, TX 77042-6000
                                                                     -- ----              --------
 Place of Accident, Incident or Transaction- __                      _ __



 RELATED CASE, IF ANY:

 Case Number                                                         Judge _____ _                                                   Date Terminated·

 Civil cases are deemed related when Yes is answered to any of the followmg questions

          Is this case related to property mcluded m an earlier numbered smt pendmg or within one year                                      YesD             No[B
          previously terminated action in this court?

 2        Does this case involve the same issue of fact or grow out of the same transaction as a prior suit                                 YesD             No[j
          pendmg or wlthm one year previously terminated action in tlus court?

 3.       Does this case mvolve the vahd1ty or mfrmgement of a patent already in suit or any earlier
          numbered case pend mg or within one year previously mmated action ofthts court?
                                                                                                                                            YesD             No   •
 4        Is this case a second or successive habeas corpus, s                                                                              YesD             No[Kj
          case filed by the same individual?



                           J7Z1,1_
 I certify that, to my knowledge, the withm case                                         ated to any cas~ pendn!e or withm one year previously terminated action m

 :~sr:u~~xcept as
                                                                                                      ·wl~~_
                                                                                       -at-Law I Pro Se Plat1111jf
                                                                                                                                                     9Yf3J_
                                                                                                                                                 Auorney ID # (if appltcable)


 CIVIL: (Pia re a ,Jin one rategory only)

 A                Federal Question Cases·                                                        B.       Diversity J11risdictio11 Cases:

•• 2.1            Indemnity Contract, \1arme Contract, and All Other Contracts
                  FELA
                                                                                                 O
                                                                                                 D
                                                                                                          I
                                                                                                          2
                                                                                                               Insurance Contract and Other Contracts
                                                                                                               Airplane Personal Injury
 03               Jones Act-Personal Injury                                                      D        3    Assault, Defamation
 • 4.             Antitrust                                                                      D        4    Manne Personal InJury

 a   ~-
 0ll7:
                  Patent
                  Labor-Management Relations
                  C1v1l Rights
                                                                                                 D
                                                                                                 O
                                                                                                 D
                                                                                                          5
                                                                                                          6
                                                                                                          7
                                                                                                               Motor Vehicle Personal JnJury
                                                                                                               Other Personal Injury {Please specify)
                                                                                                               Products L1ab1hty
                  Habeas Corpus                                                                  D        8    Products Liabihty - Asbestos


i,~       h       Securities Act(s) Cases
                  Social Security Review Cases

                  ~~~~!~;!~!r~ ~aW°!1>~5'ftollec!ion Practices Act, 15 U.S.C. §§ 1692, et seq.
                                                                                                 D        9    All other Diversity tases
                                                                                                                (Please specify) _     _    _ _ _ _ _ __


          )
      I
V                                                                              ARBITRATION CERTIFICATION
                                                       fThe effec I of thrs certtficatton IS to remove the case from eltgtbility for arb1tra11011)

 !, __        _      _ _ -· _ __ _ _ _ _ _ _ _ _ , cow1sel of record or prose pla1nt1ff, do hereby cert,fy



     •            Pursuant to Local CIVIi Rule 53 2, § 3(c) (2), that to the best ofmy knowledge and belief, the damages recoverable m this civil action case
                  exceed the sum of $150,000 00 exclusive of mterest and costs




 DATE
     •            Rehef other than monetary damages is sought

                                                                                                                                                          NOV 20 2019
                                                                                    -----             -
                                                                              Attorney-ar.f,(IW I Pro Se Plamttff                               Attorney I D # (if applicable)

 NOTE A trial de novo w,11 be a trial by Jury only 1fthere has been comphance with FR C P 38

Ch> 609 (S/10, 8)
                Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 3 of 19


            '''" l                     IN THE !J:'/ITED STATIOS DISTRICT COURT
             ' ' ' " " ~ R THE EASTERN DISTRICT OF PE:\'NSYLVANIA

                                    CASE MA:'.\'AGE~E;\"T TRACK DESIGNATION FOR~

KATHY RIHL                                                         CIVIL ACTION      18         5457
          Plaintiff

              V.                                                   NO.

LTD FINANCIAL SERVICES LIMITED
PAR~ERSHIP
          Defendant

In accordance with the Civil Justice Expense and Delay Reduction Plan of this court, counsel for
plaintiff shall complete a case Management Track Designation Form in all civil cases at the time
of filing the complaint and serve a copy on all defendants. (See § I :03 of the plan set forth on
the reverse side of this form.) In the event that a defendant does not agree with the plaintiff
regarding said designation, that defendant shall, with its first appearance, submit to the clerk of
court and serve on the plaintiff and all other parties, a case management track designation form
specifying the track to which that defendant believes the case should be assigned.

SELECT ONE OF THE FOLLOWING CASE MANAGEMENT TRACKS:

(a)           Habeas Corpus -- Cases brought under 28 L'.S.C. § 2241 through§ 2255.            ( )

(b)


(c)
              Social Security -- Cases requesting review of a decision of the Secretary of
              Health and Human Services denying plaintiffs Social Security Benefits.

             Arbitration -- Cases required to be designated for arbitration under Local
                                                                                             (j;))
             Civil Rule 53.2.                                                                  (

(d)          Asbestos -- Cases involving claims for personal injury or property damage
             from exposure to asbestos.                                                        ( )

(e)          Special Management -- Cases that do not fall into tracks (a) through (d) that
             are commonly referred to as complex and that need special or intense
             management by the court. (See reverse side of this form for a detailed
             explanation of special management cases.)                                         ( )

(f)          Standard Management -- Cases that do not fall into any one of the other
             tracks.               ~                      ~~                                   ( )
_ _,_,_4.,_,.1/;»"-''-'~'--"-~---
Date
                                             .    ~ '/)J, ~       LTD Fin~cial Services
                                            M~AM.LITTMAN, ESQL'IREAttomey for Defendant

_2_15_-~89~3~--9~30~0~------=-21_5-893-87 I 9 ------'m==li=ttm=an=(f=a=,fi=nemanlawfirm.com
Telephone                     FAX Number                            E-~ail Address



                                                                                               NOV 20 2019

{01656058,vl}(Civ 660) 10/02
              Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 4 of 19




                       FOR THE EASTER~ DISTRICT OF PEN~SYLVANIA

KATHY RIHL                                                     CIVIL ACTI0~1e                 045?
                                 Plaintiff

         V.                                                    NO.

LTD Fll\'ANCIAL SERVICES LIYIITED
PARTNERSHIP
                       Defendant

                                      NOTICE OF REMOVAL

         Defendant LTD FINANCIAL SERVICES LIMITED PARTNERSHIP ("LTD" or

"Defendant"), by its undersigned counsel, hereby petitions.this Court as follows, pursuant to 28

U.S.C. § 1441 (a):

         1.       LTD is a defendant in an action pending in the Court of Common Pleas of Chester

County, Docket No. 2019-10831-MJ ("the State Court Action"). A true and correct copy of the

Complaint in the State Court Action is attached hereto as Exhibit "A".

         2.       Plaintiff in the State Court Action is KA THY RIHL ("Plaintiff'). See Exhibit



         3.       Plaintiffs State Court Action alleges violations arising under the Fair Debt

Collection Practices Act, 15 U.S.C. §§ 1692, et seq.

         4.       The State Court Action involves a question of federal law. Pursuant to 28 C.S.C.

§ 1331, "The district courts shall have original jurisdiction of all civil actions arising under the

Constitution, laws, or treaties of the Cnited States."

         5.       Pursuant to 28 U.S.C. § 1441(a), "[a]ny civil action brought in a State court of

which the district courts of the United States have original jurisdiction, may be removed by the




{01656057,vl}
           Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 5 of 19



defendant or the defendants, to the district court of the United States for the district and division

embracing the place where such action is pending."

         6.     Since this case arises out of violations of the Fair Debt Collection Practices Act,

15 C.S.C. §§ 1692, et seq, Defendant may properly remove the State Court Action based on 28

U.S.C. § 144l(a).

         7.     This Notice has been filed with the Court within thirty (30) days after purported

service of the Complaint on LTD or about November 1, 2019.

         WHEREFORE, Defendant LTD FINANCIAL SERVICES LI~ITED PARINERSHIP

prays that the State Court Action be removed from the Court of Common Pleas of Chester

County, Docket No. 2019-10831-MJ, to this Court for proper and just determination.

                                               FII\EMAN KREKSTEIN & HARRIS, P.C.


                                       By:
                                               RICHA D J. PERR, ESQUIRE
                                               MONICA M. LITT~AN, ESQUIRE
                                               (Pa. Atty I.D. Nos. 72883 & 94134)
                                               Ten Penn Center
                                               1801 Market Street, Suite 1100
                                               Philadelphia, PA 19103-1628
                                               (v) 215-893-9300; (f) 215-893-8719
                                               m.~r.r'.'a,finemanlawfirm.com
                                               mlittll).an(dfinemanlawfirm.com
                                               Attorneys for Defendant LTD Financial Services
                                               Limited Partnership
Dated: November 20, 2019




{01656057.vl}                                 2
           Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 6 of 19




                          CERTIFICATE OF SERVICE
         I, MONICA M. LITTMAN, ESQUIRE, hereby certify that on or about this date, I served

a true and correct copy of the foregoing electronically via the Court's CM/ECF system, first class

mail, postage prepaid, and email on the following:


                                      Fred Davis, Esquire
                                   Davis Consumer Law Firm
                                2300 Computer Road, Suite G39
                                   Willow Grove, PA 19090
                                  fdavis@usacreditlawyer.com
                                      Attorney for Plaintiff



                                               ~ . :/)J ;a?
Dated: i\ovember 20, 2019                    _fl~--· - - - - -
                                             MONICA M. LITTMAN




{01656057,vl}                                3
          Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 7 of 19




                 EXHIBIT "A"




{01656081 ;v1J
       Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 8 of 19




          Supreme Court of Pennsylvania
                 Court of Common Pleas
                     Civil Cover Sheet
                    CHESTER County
 The mformatzon collected on this form     is   used solely for court admtmstration purposes. This form does not supplement
 or replace the filzng and service ofpleadings or other papers as required by law or rules of court.
Commencement of Action

    Complamt                           Wnt of Summons                      Petition
    Transfer from Another Jurisdiction                                    Declaration ofTakmg
Lead Plamttffs Name                                                    Lead Defendant's Name
                          KATHYRIHL                                             LTD FINANCIAL SERVICES LIMITED
                                                                                         PARTNERSHIP
Are money damages requested?          v'   Yes        No               Dollar Amount Requested:          v'    Withm arbitrat10n hmits
                                                                                  (check one)                  outside arbitration limits

Is this a Class Action Suit?         Yes   v'    No                    Is this an MDJ Appeal?          Yes      v'   No
Name of Plaintiff/Appellant's Attorney: fred e davis, 1v
                             Check here if you have no attorney(are a Self-Represented (Pro Se] Litigant)




      lntent10nal                                     Buyer Plamt1ff                            Adm1mstrat:lve Agencies

      Malicious Prosecution                           Debt Collect10n. Credit Card                  Board of Assessment
      Motor Vehicle                                   Debt Collection· Other                        Board of Elections
      Nmsance                                         Employment Dispute:                           Dept of Transportat:lon
      Prenuses L1ab1hty                               D1scnmmat1on                                  Statutory Appeal Other
      Product L1abihty(does not include mas           Employment Dispute Other                      ZonmgBoard
      tort)                                           Other                                         Othcc
      Slander/L1bel/Defomat1on
      Other;

                                                REAL PROPF..RTY                             MISCELLANEOUS
      Asbestos                                        EJectment                                     Common Law/Statutory Arbitration
      Tobacco                                         Eminent Doma1n1Condemnat10n                   Declaratory Judgement
      Toxic Tort - DES                                Ground Rent                                   Mandamus
      Tox1c Tort - Implant                            Landlord/Tenant Dispute                       Non-Domestic Relat10ns
      Toxic Waste                                     Mortgage Foreclosure. Res1dent:lal            Restrammg Order
      Other                                           Mortgage Foreclosure. Commercial              Quo Warranto
                                                      Partition                                     Replevin
PROFESSIONAL LIABILITY                                Qmet Tttle                                V   Other-
      Dental                                          Other
      Legal
      Medical
 Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 9 of 19



Other Professional




                                         2019-10831-MJ
              Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 10 of 19



          Chester County
    Court of Common Pleas                  Docket No·

             Cover Sheet                                    2019-10831-MJ
Plaintiff(s): (Name, Address)                                          Plaintiff's/Appellant's Attorney( circle one)
                             KATHYRIHL                                 (Name, firm. address, telephone and attorney ID#)
                                                                                                    fred e davis, iv
                                                                           (855) 432-8475 davis consumer law firm attorney ID# 093907
                                                                              2300 Computer Rd Suite G39 Willow Grove, PA 19090
Defendant(s): (:\lame, Address)                                        Are there any related cases? Please provide case nos.
    LTD FINANCIAL SERVICES LIMITED PARTNERSHIP


    Defendants who are proceeding without counsel are strongly urged to file with the Prothonotary a written statement of an
                                   address AND a telephone number at which they can be reached
Commencement of Action (if applicable):             Agreement for an Amicable Action            Motion to Confirm Arbitration Award
                                               -             Notice of Appeal
                                                                                          -
     If this 1s an appeal from a Magistenal D1stnct Judgement, was appellant       -- Plamt1ffor       _ Defendant in the origmal action'>
                                                   Jury Tnal Demanded v' Yes               No
                         Nature of case if not on previous cover sheet - Please choose the most applicable
     Annulment                                                              Writ of Certiorari
-
     Custody - Concillation Required
                                                                       -    lnJunct1ve Relief
-    Custody - Foreign Order
                                                                       -    Mechanics Lien Claim
-                                                                      -
     Custody - No Conciliation Required                                     Issuance of Foreign Subpoena
-    Divorce - Ancillary Relief Request
                                                                       -
                                                                            Name Change
-    Divorce - No Anclllary Relief Requested
                                                                       -    Petition for Structured Settlement
-    Foreign Divorce
                                                                       -
-
     Foreign Protection from Abuse
-
     Paternity
-
     Protection from Abuse
-
     Standby Guardianship
-
Arbitration Cases Only                                                 Notice of Trial Listing Date
 Arbitration Date                  j 2020-os-o 1        _J             Pursuant to C.C.R.C P. 249 3, ifth1s case is not subject to
                                                                       compulsory arbitration it will be presumed ready for tnal twelve
 Arbitration Time                  ~9.00.00          ___ ]             (12) months from the date of the mit1ation of the smt and will be
                                                                       placed on the tnal list one ( 1) year from the date the suit was
Defendants are cautioned that the scheduling of an arbitration         filled unless otheiw1se ordered by the Court.
date does not alter the duty of t.li.e defendant to respond to the
complamt and does not prevent summary disposition form
occurnng prior to the arbitratlon date.
This matter will be heard by a Board of Arbitrators at the time        To obtam rcheffrom automattc trial listing a party must proceed
and date specified but, 1f one or more of the parties ts not present   pursuant to CC RCP. 249.3(b), request an admirustratlve
at the heanng, the matter may be heard at the same ttme and date       conference and obtain a court order deferring the placement of
before a Judge of the court without the absent party or parties.       the case on the trial hst unttl a later date.
There 1s no right to a trial de novo on appeal from a decision
entered by a Judge.
     File with: Chester County Justice Center, Prothonotary Office, 201 W Market St, Ste 1425, PO Box 2746, West Chester, PA 19380-0989

                                                                                   2019-10831-MJ
     Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 11 of 19




                                                                                    Fil               by
Fred Davis, Esq.                              ATTORNEY FOR PLAINTIFF
                                                                                    29                PM
Identification No. 93907
DA VIS CONSUMER LAW FIRM                      THIS IS AN ARBITRATION MATTER
2300 Computer Rd.-Ste G39                     ASSESSMENT OF DAMAGES
WILLOW GROVE, PA 19090                        HEARING IS REQUESTED.
(T) 1-855-432-8475/(F) 1-855-435-9294
fdavis@usacreditlawyer.com
                                 ------,---          ---                        ----
KATHYRIHL                                           COURT OF COMMON PLEAS
3083 Dorchester Street                              CHESTER COUNTY
FURLONG,PA
19090

Plaintiff                                           CIVIL ACTION

V.


LTD FINANCIAL SERVICES LIMITED                      DOCK.ET NO.:
PARTNERSHIP
3200 Wilcrest-Suite 600
Houston, TX
77042-6000

Defendant



                                    NOTICE TO DEPEND
                                       CODE: 1900

 You have been sued in court If you wish to defend agamst the claims set forth in the following
 pages, you must take actlon within twenty (20) days after this complaint and notice are served,
  by entering a written appearance personally or by attorney and filing in writing with the court
your defenses or objections to the claims set forth against you. You are warned that if you fail to
do so the case may proceed without you and a judgment may be entered against you by the court
  without further notice for any money claimed in the complaint or for any other claim or relief
  requested by the plaintiff. You may lose money or property or other rights important to you.

YOU SHOULD TAKE THIS PAPER TO YOCR LA WYER AT ONCE. IF YOlJ DO NOT
  HA VE A LA WYER OR CA:SN'OT AFFORD ONE, GO TO OR TELEPHONE THE
OFFICE SET FORTH BELOW TO FIND OUT WHERE YOU CA:S GET LEGAL HELP.

 CHESTER COIT\rTY BAR ASSOCIATION-LA WYER REFERRAL& INFO SERVICE
                         Chester Bar Association
                            15 W Gay St #2,
                           West Chester, PA
                                  19380



                                                            2019-10831-MJ
   Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 12 of 19




                                     Phone: (610)692-1889
                                            AVISO

Lehan demandado a usted en la corte. Si usted quiere defenderse de estas de estas demandas
expuestas an las paginas signientes, usted tiene veinte (20) dias de plazo al partir de ia fecha de
la demanda y ia notificacion. Race falta asentar una comparencia escrita o en persona o con un
abogado y entregar a la corte en forma escrita sus defensas o sus objeciones a las demandas en
contra de su persona. Sea avisado que s1 usted nose defiende, le corte tomara medidas y puede
continuar la demanda en contra suya sin previo aviso o notificacion. Ademas, la corte puede
dec1dlf a favor del demandante y requiere que usted cumpla con todas las provisiones de esta
demanda. Usted puede perder dinero o sus propiedades u ostros derechos importantes para
usted.

LLEVE EST A DEMANDA A UN ABOGADO INMEDIATAMENTE, SI NO TIENE
ABOGADO OSI NO TIENE EL DINERO SUFICIENTE DE PAGAR TAL SERVICIO.
VAY A EN PERSONA O LLAME POR TELEFONO A LA OFICINA CL'YA
DIRECCION SE ENCUENTRA ESCRIT A ABAJO PARA AVERIGUAR DONDE SE
PUEDE CONSEGUIR ASISTENCIA LEGAL.

                           SERVICIO DE REFERENCIA LEGAL
                              Colegio de Abogados de Chester
                                      15 W Gay St #2,
                                     West Chester, PA
                                          19380
                                  Phone: (610) 692-1889




                                                           2019-10831-MJ
     Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 13 of 19




                                                                                      Fil           by
Fred Davis, Esq.                                ATTORNEY FOR PLAINTIFF
                                                                                      29            PM
Identification :S-o. 93907
DA VIS CONSUMER LAW FIRM                        THIS IS AN ARBITRATION MATTER
2300 Computer Rd.-Ste G39                       ASSESSMENT OF DAMAGES
WILLOW GROVE, PA 19090                          HEARING IS REQUESTED.
(T) 1-855-432-84 75/(F) 1-855-435-9294
fdavis@usacreditlawyer.com
KATHYRIHL
                         -----              -   --- ---------
                                                    COURT OF COMMON PLEAS
                                                                                  -    -      -

3083 Dorchester Street                              CHESTER COUNTY
FURLONG, PA
19090

Plaintiff                                           CNILACTIO:'J

v.

LTD FINANCIAL SERVICES LIMITED                      DOCKET NO.:
PARTNERSHIP
3200 Wilcrest-Suite 600
Houston, TX
77042-6000

Defendant


                                         COMPLAINT

               1.      Plaintiff, KA THY RIHL, is an adult individual citizen and

legal resident of the State of Pennsylvania, hvmg at 3083 Dorchester Street, Philadelphia, PA,

19090.

               2.      Defendant, LTD FINANCIAL SERVICES LIMITED PARTNERSHIP, is

a busmess corporation qualified to and regularly conducting business in, the Commonwealth of

Pennsylvania, with its legal residence and principal place ofbusmess at 3200 Wilcrest-Suite 600,

Houston, TX 77042-6000. Defendant can be served at that address.

               3.     Plaintiff avers that at all times material hereto, Defendant acted by

and through its authorized agents, servants, officers, and/or employees, including Defendant, all

of whom were acting within the scope of their employment.



                                                            2019-10831-MJ
    Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 14 of 19




                                 JL'RISDICTION AND VENUE

                  4.    Jurisdiction of this court arises pursuant to I 5 U.S .C. § I 692k(d),

which states that such actions may be brought and heard before "any appropriate United States

district court without regard to the amount in controversy, or in any other court of competent

jurisdiction".

                  5.    Defendant regularly conducts business in the State of

Pennsylvania and in the County of Chester, therefore, personal jurisdiction is established.

                  6.    Venue is proper in Chester County pursuant to Pennsylvania

Rule(s) of Civil Procedure §§1006 and 2179.

                  7.    Declaratory relief is available pursuant to 28 C.S.C. §§ 2201 and

2202.
                                                 PARTIES

                  8.    Plamtiffis a natural person residing in Furlong, PA. Some/all of

the transactions comprismg the alleged debt occurred in Chester County.

                  9.    Plaintiff is a "consumer" as that term is defined by 15 U.S.C. §

1692a(3). The transactions comprising the alleged debt were for consumer related purchases,

such as household hoods, food, clothing, etc.

                  10.   Defendant, LTD FINA~CIAL SERVICES LIMITED PARTNERSHIP, is

a company handling debt collect1on matters with headquarters located at 3200 Wilcrest-Suite

600, Houston, TX 77042-6000.

                  11.   Defendant 1s a debt collector as that term is defmed by 15 U.S.C.

§1692a(6), and sought to collect a consumer debt from Plaintiff, as the alleged debt in questions

stems from the acquisition of personal goods and services, such as household items, clothing,

groceries, etc.

                  12.   Defendant acted through its agents, employees, officers, members,

directors, heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives, and



                                                               2019-10831-MJ
   Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 15 of 19




insurers.
                                 FACTUAL ALLEGATIONS

                13.      Throughout the past year, Defendant has contacted Plaintiff attempting to

collect a debt it alleges originated with "BARCLAYS BANK DELAWARE/BARCIA Y CARD

VISA WITH APPLE REWARDS".

                14.      Plaintiff alleges and avers that Defendant misrepresented the status and

legal nature of the alleged account, as there is no proof Plaintiff owed $5,504.48 to anyone, let

alone "BARCIA YS BANK DELAWARE/BARCLAY CARD VISA WITH APPLE

REWARDS'' and Defendant thereby violated I 5 U .S.C § I 692e. Specifically, Defendant

produced no account statements or any documentary evidence in support of its claims.

                15.     Plaintiff alleges and avers that Defendant repeatedly and contmuously

called Plaintiff telephonically, as well as unrelated third-parties, at irregular times and places,

and often times failed to identify itself and inform Plainuff of her rights, in violation of 15

U.S.C. §§ 1692c(a)(l) and d.

                I 6.    Plaintiff alleges and avers that Defendant sought to collect amounts

comprised largely of improper fees and/or mterest, and Defendant's collection efforts were thus

in violation of I 5 l!.S.C. §§ l 692e and f.

                17.     Plaintiff alleges and avers that Defendant deliberately sought to create

ambiguity and scare Plamtiff by refening to a "creditor" and an "original creditor" as different

entities when in fact they mare the same, and Defendant thereby violated 15 U.S.C. § l 692e(2).

                18.     Plaintiff alleges and avers that Defendant's attempt to collect the alleged

debt is not authorized by law or a duly executed written agreement, and Defendant's collection

attempts thereby violated 15 U.S.C. §§1692e(2) and f(l).




                                                              2019-10831-MJ
   Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 16 of 19




                19.     Plaintiff alleges and avers that Defendant misrepresented credit

information by omission, by failing to notify the relevant credit bureaus that the debt was

disputed and ultimately invalidated/disproven, in violation of 15 U.S.C. I 692e(8).

                20.     Plaintiff alleges and avers that there is no credible proof that the alleged

debt was ever charged-off by BARCIA VS BAl\.l< DELAWARE/BARCLAY CARD VISA

WITH APPLE REWARDS, and Defendant's misrepresentations to the contrary are in violation

of 15 C.S.C. §§1692e(2) and f(l).

                21.     Plaintiff alleges and avers that Defendant's letter fails to inform Plaintiff

that litigation premised on the alleged debt is barred by the applicable statute of limitations, and

that any payment or confirmation could re-start the statute, and Defendant thereby violated 15

U.S.C. §1692e(2).


                              COUSTI
             THE FAIR DEBT COLLECTION PRACTICES ACT ("FDCPA")
                22.     In its actions to collect a disputed debt, Defendant violated the

FDCPA in one or more of the following ways:

                      a. Harassing, oppressing or abusing Plaintiff in connection with the

collection of a debt in violation of 15 U .S.C. § I 692d.

                      b. Using misrepresentations or deceptive means to collect a debt in

violation of 15 U.S.C. § I692e(IO).

                      c. L'sing unfair or unconscionable means to collect a debt in

violation of 15 U.S.C. §1692f.

                      d. By actmg in an otherwise deceptive, unfair and unconscionable

manner and failing to comply with the FDCPA.

       WHEREFORE, Plaintiff, KA TIIY RIHL, respectfully prays for a judgment as follows:




                                                              2019-108,:jl-MJ
   Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 17 of 19




                        a.      All actual compensatory damages suffered pursuant to 15

U.S.C. § 1692k(a)(l);

                        b.      Statutory damages of $1,000.00 for each violation of the

FDCPA pursuant to 15 U.S.C. § 1692k(a)(2)(A);

                        c.      All reasonable attorneys' fees, w1tness fees, court costs and

other litigation costs incurred by Plaintiff pursuant to 15 U.S.C. § 1693k(a)(3); and

                        d.      Any other relief deemed appropriate by this Honorable

Court.

                               COUNT TWO
     THE PEN:SSYLVA.~IA L'NFAIR TRADE PRACTICES ACT A1'1> CONSUMER
                       PROTECTION LAW ("UFTPL")

                23.     Plaintiff hereby incorporates all facts and allegations specified in

paragraphs above, by reference as if fully set forth at length.

                24.     Plamtiff is a "Person" as defined by 73 P.S. § 201-2(2).

                25      Defendant is a "Person(s)" as defmed by 73 P.S. § 201-2(2).

                26.     The Pennsylvania Unfair Trade Practices and Consumer

Protection Act, 73 P.S. § 201-2(4), defines "unfair or deceptive acts or practices" to

include the followmg:

                (a) Causing likelihood of confusion or of misunderstanding as to the

source, sponsorship, approval or cemfication of goods or services;

                (b) Causing likelihood of confusion or of misunderstanding as to

affiliation, connection or association with, or certification by, another;

               (c) Engaging in any other fraudulent or deceptive conduct

which creates a likelihood of confusion or of misunderstanding;




                                                              2019-10831-MJ
   Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 18 of 19




               (d) Any violation of 73 Pa. Cons. Stat. Ann.§ 2270.

               27.     Plaintiff alleges and avers that Defendants violated the Act by

misrepresenting that any debt was owed, and further by claimmg that improper fees and

exorbitant charges were part of the alleged debt, and that Defendant's conduct complained of

herein paragraphs amounts to violations of the Fair Credit Uniformity Extension Act, 73 Pa. C.S .

.§_ 2270, et seq, and is thus a concomitant violation of the Unfair Trade Practices Act.

               28.     Plaintiff further alleges and avers that Defendant's misleading reference to

account ownership, unspecified fees and interest, misreporting of credit information and

misrepresentat10ns surrounding the alleged debt was done to confuse and deceive Plaintiff into

thinking the debt was legitimate, and Defendant thereby violated the Act.

               29.     The UTPCPL authorizes the Court, in its discretion, to award up to

three (3) times the actual damages sustained for violations, and/or $100.00 for statutory damages.

Plaintiff avers entitlement to all actual and statutory damages, plus treble that amount, and

attorney fees and costs, for Defendant's per se and statutory violations of Pennsylvania Law.

                               DA VIS CONSUMER LAW FIRM

                       By:    Fred Davis-PA ID# 93907
                              Attorney for Plaintiff, KA THY RilIL
                              2300 Computer Rd.-Ste G39
                              Willow Grove, PA I 9090
                              Tel - l-855-432-8475/Facsimile-1-855-435-9294
                              Email: fdavis@usacreditlawyer.com




                                                             2019-10831-MJ
    Case 2:19-cv-05457-NIQA Document 1 Filed 11/20/19 Page 19 of 19




                                 VERIFICATION

       Fred Davis, states that he is the attorney for the Plaintiff herein; that he is acquainted with

the facts set forth in the foregoing Complaint; that same are true and correct to the best of his

knowledge, mfonnation and belief; and that this statement is made subject to the Penalties of I 8

Pa. C.S.A. §4904, relating to unsworn falsifications to authorities.



                               DA VIS CONSUMER LAW FIRM


                        By:    Fred Davis-PA ID# 93907
                               Attorney for Plaintiff, KA THY RIHL
                               2300 Computer Rd.-Ste G39
                               Willow Grove, PA 19090
                               Tel - l-855-432-8475/Facsimile-1-855-435-9294
                               Email: fdavis(cv,usacreditlawyer.com




                                                             2019-10831-MJ
